Exhibit Clearfield, Inc. Reports $.03 per Share Quarterly Earnings; Continued Growth in Revenue Net Sales were $4.7M, up 4% from same quarter of last year Gross Profit was $1.45M, up 7% from same quarter of last year Earnings from Continuing Operations of $100K One-Time Earnings of $297K as a Result of Reversal of Long-Term Lease Obligation MINNEAPOLIS, MN (MARKET WIRE)—February 12, 2008 – Clearfield, Inc. (Nasdaq: CLFD formerly operating as APA Enterprises and former symbol APAT) today announced results for the first quarter ending December 31, 2007. The Company reported net income of $395,000 compared to a loss of $429,000 in the same period of the previous year.Key to the results was ongoing revenue and gross profit growth within its continuing operation (formerly known as APA Cables & Networks, Inc.), the closure of the Optronics business unit, and the reversal of a long-term lease obligation expense reported in a prior period. Revenue for the quarter ending December 31, 2007 was $4,697,000 in comparison to $4,505,000 for the similar period in 2006, an increase of 4 percent. Gross profit was $1,449,000 in comparison to $1,355,000 for the earlier period, an increase of 7 percent. Net income included a one-time gain of $297,000 achieved from the reversal of the long-term lease obligation related to the purchase and subsequent sale of the Blaine facility that was previously leased. Backlog for future sales as of December 31, 2007 increased by $577,000 to $1,973,000 from September 30, 2007. The increase in backlog is the result of both heightened demand from target markets as well as operational difficulty experienced late in the quarter due to the Company’s migration from one information technology (IT) platform to another within the time period. The
